On August 5, 1996, pursuant to Gov.Bar R. V(11)(F)(1), relator, Disciplinary Counsel, filed a certified copy of the Report and Recommendation of the Healing Board of the Illinois Attorney Registration and Disciplinary Commission, the Report and Recommendation of the Review Board of the Illinois Attorney Registration and Disciplinary Commission, the Supreme Court of Illinois Order and Mandate entered on May 24, 1994, and the Supreme Court of Illinois Mandate entered on September 27, 1994, in which respondent, Samuel Maurice Sorkin of Deerfield, Illinois, Attorney Registration No. 0021027, was suspended from the practice of law for a period of one year. Upon consideration thereof,
IT IS ORDERED by this court that this cause be, and is, hereby, dismissed as moot.
Moyer, C.J., F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Douglas, Resnick and Cook, JJ., dissent and would order a one-year suspension.